Citation Nr: 1125842	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1967 to May 1970 and in the U.S. Navy from May 1985 to July 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2010, the Board remanded the claim for further development. 


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by numeric designations of impairment of not greater than level III bilaterally.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.85 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.   However, the Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

In April 2006, the RO provided notice that evidence was necessary to demonstrate how the hearing disability had become more severe and that generally ratings are assigned based on the nature and severity of the symptoms and the impact of the disorder on employment.  The notice did not provide general notice of the specific test criteria used to determine a rating.  Therefore, adequate notice was not provided prior to the initial decision.  Although adjudicative documents may not substitute for adequate notice, the RO discussed the applicable diagnostic code in a May 2006 decision and provided the detailed criteria in a February 2007 statement of the case.  Following an additional examination ordered by the Board in November 2010, the RO again provided the criteria in a March 2011 supplemental statement of the case with an opportunity to respond.  In a June 2011 brief to the Board, the Veteran's representative objected to the adequacy of the most recent audiometric examination but did not challenge the propriety of the criteria or the application of the test results to that criteria.  Therefore, the Board concludes that the Veteran had actual knowledge of that a rating would be assigned based on test results and evidence showing the impact of his disability on his employment and that any notice error was not prejudicial.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran performed combat service as a U.S. Army artillery observer in the Republic of Vietnam from December 1967 to July 1969 and was awarded the Bronze Star Medal.  The Veteran later served in aviation operations and repair assignments in the U.S. Navy and retired at the rank of Chief Warrant Officer.  He contends that his bilateral hearing loss is more severe than is contemplated by a noncompensable rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations. The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  These averages are entered into a table of the rating schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.
 
The alternative method of rating exceptional patterns of hearing impairment set forth in 38 C.F.R. § 4.86 is not applicable in this case.  

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test and a puretone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

Service treatment records showed that an audiometric test performed on retirement in May 1997 indicated mild to moderate bilateral high frequency hearing loss.  A VA audiometric examination in December 1997 showed bilateral hearing loss that met the VA requirements for a hearing disability.  In August 1998, the RO granted service connection and a noncompensable rating, effective the day following retirement.  

In June 2005, the RO received the Veteran's claim for a compensable rating for hearing loss.  The Veteran reported that his hearing acuity had become worse.  

The Veteran underwent VA audiometric examination in January 2006.  A VA audiologist noted a review of the claims file including the Veteran's exposure to high noise levels in service and the retirement audiometric examination.   The audiologist noted the Veteran's report that he had difficulty hearing conversation without having to ask for repetition.  On examination, the audiologist noted no organic ear deficits.  Puretone hearing acuity thresholds were measured as 20, 35, 50, and 70 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 15, 30, 50, and 70 decibels at the same frequencies in the left ear.  The average thresholds were 43.75 decibels in the right ear and 41.25 decibels in the left ear.  Speech discrimination scores were 88 and 84 percent in the right and left ears respectively.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level II in both ears from Table VI.  The audiologist diagnosed normal sloping to moderately severe bilateral sensorineural hearing loss. 

In May 2006, the same audiologist performed another audiometric test.  Puretone hearing acuity thresholds were measured as 40, 40, 45 and 70 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 25, 30, 45, and 60 decibels at the same frequencies in the left ear.  The average thresholds were 48.75 decibels in the right ear and 40 decibels in the left ear.  Speech discrimination scores were 84 and 80 percent in the right and left ears respectively.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level II in the right ear and level III in the left ear from Table VI.  The audiologist diagnosed normal sloping to moderately severe bilateral sensorineural hearing loss. 

Although the test results showed a deteriorating trend in puretone threshold average and speech recognition scores, the RO determined that the disability did not warrant a compensable rating.  The Veteran expressed timely disagreement and, following the issuance of a statement of the case, perfected an appeal in March 2007.  

VA outpatient records obtained in July 2007 showed that the Veteran was issued bilateral hearing aids in April 2006.  

In November 2010, the Board remanded the claim to obtain a current VA audiometric examination.  As an adequate examination was performed in December 2010, the Board concludes that there has been substantial compliance with the instructions of the remand.  

In December 2010, another VA audiologist noted a review of the claims file and the Veteran's reported that he was removed from an electronics laboratory at work because he was unable to hear his co-workers.  The Veteran reported difficulty hearing conversations, especially in conferences, and often had to ask a speaker to repeat statements when he was not looking at them at the time.  On examination, the audiologist noted normal ear function.  Puretone hearing acuity thresholds were measured as 20, 40, 55 and 70 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 20, 40, 60, and 70 decibels at the same frequencies in the left ear.  The average thresholds were 46.25 decibels in the right ear and 47.5 decibels in the left ear.  Speech discrimination scores were 80 percent bilaterally.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level III in both ears from Table VI.  The audiologist diagnosed normal sloping to moderately severe bilateral sensorineural hearing loss. 

In a June 2011 brief to the Board, the Veteran's representative contended that the most recent VA audiometric examination was inadequate because the "four corners" of the examination report did not show that the audiologist was licensed by any state and therefore did not comply with the requirements of 38 C.F.R. § 4.85.  The representative argued that the claim must be remanded so that a proper examination can be conducted by a licensed audiologist, implying that the VA examiner was not licensed. 

There is no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon an opinion.  Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  The Board finds that this principle extends to competent medical examiners other than physicians and to examination reports in addition to medical opinions.  Further, the Board is entitled to assume the competence of a VA examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The appellant bears the burden of persuasion on appeals to show that such reliance was in error.  Hilkert, 12 Vet. App. at 151.  The audiologist identified herself on the VA medical examination report by full name. The Veteran's representative submitted no evidence to support the assertion that the audiologist was unlicensed.  Moreover, publicly available information shows that the audiologist currently holds South Carolina audiologist license 605 issued in 1987 and expiring in 2013.  Therefore, the representative's contention is without merit.  

The Board concludes that a compensable rating for bilateral hearing loss is not warranted at any time during the period covered by this appeal.  

The Board concludes that the Veteran is both competent and credible to report that he has difficulty hearing conversations and that he was reassigned duties at work because of his hearing difficulties.  His reports are consistent with the clinical evidence that the Veteran has bilateral sensorineural hearing loss and has been issued hearing aids.  However, applying the most severe designations of hearing impairment of level III in both ears to table VII, a noncompensable rating is assigned.  The Board concludes that his symptoms are adequately contemplated by the rating criteria that take into account higher thresholds and limitations in speech discrimination.  The Veteran's hearing loss has degraded over the period covered by this appeal and is recognized by the rating criteria but not currently to the level of a compensable rating.  A higher rating is not warranted because the audiometric tests do not show more severe threshold loss or speech discrimination measurements.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected hearing impairment results in a unique disability that is not addressed by the rating criteria.  The Veteran does have difficulty hearing conversation but uses hearing aids for some benefit.  Although he reported reassignment of employment duties, there is no lay or medical evidence that he is unable to perform his new duties or unable to communicate safely at work or in other activities of daily living such as operation of an automobile.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


